NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MILLENNIUM DENTAL TECHNOLOGIES, INC.,
Plaintiff-Appellant, `
V.
FOTONA D.D.,
Defen,dant-Appellee.
2010-1428 _
Appeal from the United States District Court for the
Central District of Ca1ifornia in case no. 09-CV-1792,
Judge Manue1 L. Real.
ORDER
The court considers whether the stay of proceedings
in this appeal should be lifted.
On August 24, 2010, this court stayed the briefing
schedule because the district court had not entered an
order granting the motion to enforce settlement. On
September 30, 2010, the district court entered its order,
and the appellant subsequently filed an amended notice of
appeal The matter now being resolved, the court lifts the
stay and directs a briefing schedule
Accordingly,
IT ls 0RDERED THAT:

MILLENNIUM DENTAL v FOToNA DD 2
The stay of briefing is lifted. Millennium Dental
Technologies, Inc. should file its initial brief within 40
days from the date of filing of this 0rder.
F0R THE CoURT
JUN   fs/ Jan Horbaly
Date J an Horbaly '
C1erk
cc: J ames S. Azadian, Esq. _
Philip J. Graves, Esq. F"_E
B.S. COURT OF A?PEALS FOR
THE FEDERAL CIRCUlT
JUN 24 2011
s 1AnnonsALv
_ cum